Citation Nr: 1217728	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for lumbar intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar intervertebral disc syndrome.

3.  Entitlement to service connection for a left leg and foot disorder, claimed as secondary to service-connected lumbar intervertebral disc syndrome.

4.  Whether a reduction in the rating for residuals of a tonsillectomy from 10 percent to noncompensable, effective December 17, 2010, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 until May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A February 2004 rating decision increased the evaluation of the Veteran's service-connected lumbar intervertebral disc syndrome (back disability) to 60 percent, effective November 5, 2002.  The Veteran filed a timely appeal of the evaluation assigned.  The decision also denied entitlement to service connection for left leg and left foot disorders, including on a secondary basis.

A November 2007 letter from the RO administratively denied the Veteran's claim for a TDIU because he did not return the appropriate form.  Following receipt of that form, the claim was adjudicated on the merits in an August 2008 statement of the case, rather than a rating decision.  The Veteran submitted a substantive appeal in December 2008.  While this form was not received within one year of the November 2007 denial, it was received within one year of the denial of the claim on the merits in August 2008.  The Board previously accepted jurisdiction of this claim due to the unusual procedural history.

In January 2009 the Board remanded the claim for an increased rating for lumbar intervertebral disc syndrome for further development.  In August 2010 the Board remanded the claims for an increased rating for lumbar intervertebral disc syndrome and a TDIU to schedule the Veteran for a travel board hearing he had requested.  In February 2011 the Veteran requested to postpone a March 2011 travel board hearing.  He withdrew his request for a hearing in statements received in September and November 2011.

In a February 2011decision, the RO reduced the rating for service-connected residuals of a tonsillectomy from 10 percent to noncompensable, effective December 17, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  The Veteran's back disability is rated as 60 percent disabling.  Therefore, he meets the threshold criteria for consideration of a TDIU.

The claim related to a TDIU was last adjudicated in an August 2008 statement of the case (SOC) and, as noted in the introduction, the Board previously accepted jurisdiction of this claim due to the unusual procedural history.  The claim related to a higher disability rating for intervertebral disc syndrome was last adjudicated in May 2010 in a supplemental statement of the case (SSOC).  In August 2010 the Board remanded these claims to schedule a travel board hearing that the Veteran had requested.  He subsequently withdrew his request for a hearing in September 2011 and requested that his case be forwarded to the Board without further delay.

However, since August 2008 and May 2010 when these claims were last adjudicated on the merits, but prior to the case being received at the Board in December 2011, medical and lay evidence relevant to these claims was received at the RO.  The RO/AMC can consider this evidence on remand.  See 38 C.F.R. § 19.37 (2011).

In addition, statements from the Veteran in February 2007 and April 2008 suggest that he has received vocational rehabilitation services.  The RO/AMC should associate any vocational rehabilitation file and/or records with the claims file.

The Veteran last had a VA spine examination in March 2009.  Since that time he has reported continued pain and radiculopathy symptoms.  As it has been 3 years since the last examination, a current examination should be scheduled.

Turning to other claims, the Board notes that in an August 2004 letter to the Veteran, the RO acknowledged his May 2004 written disagreement with the denial of service connection for left leg and left foot disorders as well as the 60 percent evaluation continued for his back disability in the March 2004 rating decision.  In correspondence received by the RO in March 2011, the Veteran also expressed disagreement with a February 2011 rating decision that reduced the evaluation for residuals of a tonsillectomy from 10 percent to noncompensable.

The May 2004 and March 2011 statements are accepted as timely notices of disagreement (NODs) with the March 2004 and February 2011 rating decisions cited on these issues, but an SOC has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO/AMC for the issuance of an SOC.  Consequently, these matters will be remanded for the issuance of an SOC.

Ongoing medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate any vocational rehabilitation file and/or records with the claims file.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for a lumbar spine disability.  After securing any necessary release, the RO/AMC should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records from the Shreveport VA Medical Center dated since May 2010 and from the Alexandria VA Medical Center dated since January 2011.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA spine examination to evaluate the current severity of his back disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptomatology related to the Veteran's lumbar intervertebral disc syndrome, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

The examiner should indicate the extent of any functional loss due to pain, weakness or fatigability.  The examiner should also comment on the frequency and duration of any incapacitating episodes (bed rest prescribed by a physician and treatment by a physician) of lumbar intervertebral disc syndrome experienced by the Veteran.  Finally, the examiner should provide an opinion as to the impact of the Veteran's lumbar intervertebral disc syndrome on his ability to obtain or maintain gainful employment.  The reasoning for the conclusions reached should be provided.

4.  After completion of the above and any additional development deemed necessary, the claims for an increased rating for intervertebral disc syndrome and a TDIU should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, these issues should be returned to the Board for appellate review if in order.

5.  The RO/AMC should issue to the Veteran an SOC addressing the claim for entitlement to service connection for a left leg and foot disorder, to include as secondary to his service-connected back disability, as well as the claim regarding the reduced rating for service-connected residuals of a tonsillectomy from 10 percent to noncompensable, effective December 17, 2010, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


